
	

113 HR 3326 : Trinity County Land Exchange Act of 2014
U.S. House of Representatives
2014-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS2d Session
		H. R. 3326
		IN THE SENATE OF THE UNITED STATES
		November 17, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To provide for an exchange of land between the United States and the Trinity Public Utilities
			 District of Trinity County, California, involving a parcel of National
			 Forest System land in Shasta-Trinity National Forest.
	
	
		1.Short titleThis Act may be cited as the Trinity County Land Exchange Act of 2014.
		2.Land exchange, Trinity Public Utilities District, Trinity County, California, the Bureau of Land
			 Management, and the Forest Service
			(a)Land exchange requiredIf not later than 3 years after enactment of this Act, the Utilities District conveys to the
			 Secretary of the Interior all right, title, and interest of the Utilities
			 District in and to Parcel A, subject to such terms and conditions as the
			 Secretary of the Interior may require, the Secretary of Agriculture shall
			 convey Parcel B to the Utilities District, subject to such terms and
			 conditions as the Secretary of Agriculture may require, including the
			 reservation of easements for all roads and trails considered to be
			 necessary for administrative purposes and to ensure public access to
			 National Forest System lands.
			(b)Availability of maps and legal descriptionsMaps are entitled Trinity County Land Exchange Act of 2014 – Parcel A and Trinity County Land Exchange Act of 2014 – Parcel B, both dated March 24, 2014. The maps shall be on file and available for public inspection in the
			 Office of the Chief of the Forest Service and the appropriate office of
			 the Bureau of Land Management. With the agreement of the parties to the
			 conveyances under subsection (a), the Secretary of the Interior and the
			 Secretary of Agriculture may make technical corrections to the maps and
			 legal descriptions.
			(c)Equal value exchange
				(1)Land Exchange ProcessThe land exchange under this section shall be an equal value exchange. Except as provided in
			 paragraph (3), the Secretary of the Interior and the Secretary of
			 Agriculture shall carry out the land exchange in accordance with section
			 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716).
				(2)Appraisal of parcelsThe values of Parcel A and Parcel B shall by determined by appraisals performed by a qualified
			 appraiser mutually agreed to by the parties to the conveyances under
			 subsection (a). The appraisals shall be approved by the Secretary of
			 Interior and the Secretary of Agriculture and conducted in conformity with
			 the Uniform Appraisal Standards for Federal Land.
				(3)Cash equalizationIf the values of Parcel A and Parcel B are not equal, the values may be equalized through the use
			 of a cash equalization payment, however, if the final appraised value of
			 Parcel A exceeds the value of Parcel B, the surplus value of Parcel A
			 shall be considered to be a donation by the Utilities District.
			 Notwithstanding section 206(b) of the Federal Land Policy and Management
			 Act of 1976 (43 U.S.C. 1716(b)), a cash equalization payment may be made in excess of 25 percent of the appraised value of the
			 Parcel B.
				(d)Disposition of proceeds
				(1)In generalAny cash equalization payment received by the United States under subsection (c) shall be deposited
			 in the fund established under Public Law 90–171 (16 U.S.C. 484a; commonly known as the Sisk Act).
				(2)Use of proceedsAmounts deposited under paragraph (1) shall be available to the Secretary of Agriculture, without
			 further appropriation and until expended, for the improvement,
			 maintenance, reconstruction, or construction of a facility or improvement
			 for the National Forest System.
				(e)SurveyThe exact acreage and legal description of Parcel A and Parcel B shall be determined by a survey
			 satisfactory to the Secretary of the Interior and the Secretary of
			 Agriculture.
			(f)CostsAs a condition of the land exchange under subsection (a), the Utilities District shall pay the
			 costs associated with—
				(1)the surveys described in subsection (e);
				(2)the appraisals described in subsection (c)(2); and
				(3)any other reasonable administrative or remediation cost determined by the Secretary of Agriculture.
				(g)Management of acquired landUpon the acquisition of Parcel A, the Secretary of the Interior, acting through the Redding Field
			 Office of the Bureau of Land Management, shall administer Parcel A as
			 public land in accordance with the Federal Land Policy and Management Act
			 of 1976 (43 U.S.C. 1701 et seq.) and the laws and regulations applicable to public land administered by the Bureau of Land
			 Management, except that public recreation and public access to and for
			 recreation shall be the highest and best use of Parcel A.
			(h)Completion of land exchangeOnce the Utilities District offers to convey Parcel A to the Secretary of the Interior, the
			 Secretary of Agriculture shall complete the conveyance of Parcel B not
			 later than 1 year after the date of enactment of this Act.
			(i)DefinitionsFor the purposes of this section:
				(1)Parcel AThe term Parcel A means the approximately 47 acres of land, known as the Sky Ranch parcel, adjacent to public land administered by the Redding Field Office of the Bureau of Land Management
			 as depicted on the map entitled Trinity County Land Exchange Act of 2014 – Parcel A, dated March 24, 2014, more particularly described as a portion of Mineral Survey 178, south
			 Highway 299, generally located in the S1/2 of the S1/2 of Section 7 and
			 the N1/2 of the N1/2 of Section 8, Township 33 North, Range 10 West, Mount
			 Diablo Meridian.
				(2)Parcel BThe term Parcel B means the approximately 100 acres land in the Shasta-Trinity National Forest in the State of
			 California near the Weaverville Airport in Trinity County as depicted on
			 the map entitled Trinity County Land Exchange Act of 2014 – Parcel B dated March 24, 2014, more particularly described as Lot 8, SW1/4 SE1/4, and S1/2 N1/2 SE, Section
			 31, Township 34 North, Range 9 West, Mount Diablo Meridian.
				(3)Utilities DistrictThe term Utilities District means the Trinity Public Utilities District of Trinity County, California.
				
	Passed the House of Representatives November 13, 2014.Karen L. Haas,Clerk
